  Case 1:21-cv-22445-KMM Document 45-1 Entered on FLSD Docket 08/25/2021 Page 1 of 3

                                                                            Sign Up   Log in


Market Share > Online Video Platforms > YouTube




         YouTube
         By Google
          #4 Software in Online Video Platforms

          YouTube market share is 75.63% with more than 2656503
          companies using this software

         The 50629307 should reflect the aggregated number of contacts in
         companies that are using this technology

                  Find Contacts




                                                                                      EXHIBIT A
   Case 1:21-cv-22445-KMM Document 45-1 Entered on FLSD Docket 08/25/2021 Page 2 of 3

                                                                                               Sign Up              Log in




ABOUT YOUTUBE

YouTube is an American video-sharing service allowing users to upload, view, rate, share, add to
favorites, report and comment on videos, subscribe to other users, and a wide variety of user-generated
and corporate media videos on websites.




Top industries using this technology


   Hospitality            Business Services            Retail           Media & Internet            Organizations




Top competitors of YouTube

                                                Market
     Top Competitors                Websites                                          Vendor
                                                 Share




                 Vimeo                655,758 18.67%                                                  Vimeo




                 Wistia                61,985    1.76%                                                Wistia




                 JW Player             39,342    1.12%                                                JW Player




                 Flowplayer
                                       25,438    0.72%                                                Flowplayer
                 Platform




                                                                                                                  EXHIBIT A
Case 1:21-cv-22445-KMM Document 45-1 Entered on FLSD Docket 08/25/2021 Page 3 of 3

                                  Market
 Top Competitors       Websites                         VendorSign Up            Log in
                                   Share




          Brightcove     10,004    0.28%                            Brightcove




          VideoPress      9,945    0.28%                            Automattic




          Brightcove
                          9,324    0.27%                            Brightcove
          Player




          Vimeo On
                          6,021    0.17%                            Vimeo
          Demand




          Limelight
          Video           4,915    0.14%                            LimeLight Networks
          Delivery




          Vzaar           4,885    0.14%




                                           See More




                                                                             EXHIBIT A
